Citation Nr: 1700206	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-44 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable rating for residuals of a crush injury with deformity of the left ring finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2016.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by slight limitation of motion and pain; flexion to 85 degrees; without muscle spasms or guarding; and without incapacitating episodes requiring bed rest prescribed by a physician.

2.  The Veteran's left ring finger disability has been manifested by deformity; ulnar deviation; diminished grip and grasp; however, there is no indication of loss of use of the finger or hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for an initial compensable rating for residuals of a crush injury with deformity of the left ring finger have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Board notes that the Veteran was afforded a VA examination in April 2009 in connection with the claims.  He was later scheduled for a new VA examination in April 2016, for which he failed to attend.  At the August 2016 Board hearing, the Veteran reported that he received notice of the appointment but could not attend because he is unable to take time off from work.  He stated that for the majority of the year he is too busy with work to attend a scheduled appointment.  The Board finds as the Veteran did not show good cause for his failure to report to the April 2016 appointment, the law allows VA to make a determination on these two claims based on the evidence of record as these are original claims.  See 38 C.F.R. § 3.655(b).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Lumbar Spine

Specific Legal Criteria

The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Following the rating criteria, Note 1 provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5237.

Facts and Analysis

Service treatment records show that the Veteran complained of low back pain while in service.  Following his 20 years of active service, his December 2008 separation examination noted a history of mechanical low back pain.

The Veteran was afforded an April 2009 VA examination related to his back claim.  The examiner diagnosed him with lumbosacral strain and noted "No residuals on today's examination."  He indicated the Veteran had prior back pain which was not radicular.  Upon range of motion testing, the Veteran's forward flexion of the spine was to 85 degrees and his posterior extension was to 30 degrees.  Further, his left and right lateral flexion, as well as left and right lateral rotation were all to 30 degrees.  The examiner noted repetition caused no change, no flare-ups were noted, he did not have painful motion or tenderness and sensorimotor examination was normal.  The Board notes an April 2009 MRI revealed mild spondylosis.

The Veteran's back claim was granted and he was awarded a 10 percent rating by the RO in a July 2009 rating decision.  Subsequent to that decision, he submitted a December 2009 statement which indicated that his back injury had progressively gotten worse as he got older.  The Veteran noted when the pain is mild it is simply annoying but when it is severe it leaves him immobilized.  He stated moving around tends to worsen the pain.  At the August 2016 Board hearing, in which the Veteran indicated that at the time he filed his substantive appeal (November 2010), he was concerned that his back condition would worsen.  However, he noted that it has pretty much stayed the same, with good days and bad days.  The Veteran indicated that his back occasionally goes out which causes him to lay on his back for three days straight and occasionally the muscles become very tight.

The Board finds that the evidence does not support a rating in excess of 10 percent for the Veteran's back disability.  In service, the Veteran was diagnosed with a back condition.  Further, the April 2009 VA examiner indicated a lumbar strain and mild spondylosis was noted.  However, no symptoms supportive of a 20 percent rating were indicated.  The examiner found flexion to 85 degrees, no change after repetitive use, no flare-ups noted and no painful motion or tenderness.  Even considering additional functional limitation due to factors such as pain and less movement than normal, the demonstrated manifestations are appropriately contemplated in the 10 percent evaluation.  See Deluca, 8 Vet. App. at 202.  Further, the Veteran report in the hearing that his back disability has pretty much remained the same since service.  These findings are consistent with the assigned 10 percent rating and do not support an increase.

The evidence also does not reflect that the Veteran suffered from incapacitating episodes which may warrant a 20 percent rating, including a finding by the April 2009 VA examiner that there was no incapacitation.  Moreover, a separate rating is not warranted for associated objective neurologic abnormalities as this has not been shown, including findings by the April 2009 VA examiner that the back problem was not radicular and the sensorimotor examination was normal.  Thus, higher or separate ratings are not warranted under these provisions.

Therefore, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability; there is no doubt to be resolved; and increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ring Finger

Specific Legal Criteria

The Board finds that DC 5230, governing limitation of motion of the ring or little finger, most accurately reflects the Veteran's left ring finger disability.  38 C.F.R. § 4.71a.  Service connection and a noncompensable rating have been granted for only the left ring finger; thus, the rating criteria for multiple digits are not applicable.  As the Veteran is already in receipt of the maximum schedular rating under DC 5230, an increased rating in excess of the current noncompensable rating is not warranted.

Under DC 5230 any limitation of motion of the ring finger is noncompensable.  However, for purposes of thoroughness, the Board will discuss the evidence of record.

Facts and Analysis

The Veteran suffered a crush injury to his left ring finger during service, in 1995.  This injury was treated with debridement and surgery.  The Veteran was afforded an April 2009 VA examination in which the examiner diagnosed him with residual crush injury of the left ring finger with deformity.  He noted left ring finger deformity, as well as ulnar deviation.  Further, the proximal phalanx was found to be stiff and a mallet deformity in the PIP joint was noted.  The Veteran also had diminished grip and grasp.  Range of motion was to 90 degrees at the MP joint and full extension was noted at the PIP joint with flexion to 20 degrees.  The examiner indicated he can touch the tip of his thumb to the tip of the ring finger; however, there is definite weakness in the ring finger.

Subsequently, the Veteran submitted a December 2009 statement in which he reported his in-service injury and that he did not have the same dexterity and range of motion.  He noted the injury affects repetitive usage, hinders his ability to work on automobiles and machinery, as well as play a musical instrument.  At the August 2016 Board hearing, the Veteran testified that his ring finger locks on him and he again noted his difficulty playing the musical instrument "tamburasi."  He further reported he is getting older and may be getting arthritis in his left hand.

After review of the evidence, the Board finds that while the Veteran has a deformed left ring finger and experiences some functional impairment, he is already in receipt of the maximum schedular rating under DC 5230.  Thus, an increased rating in excess of the current noncompensable rating is not warranted.  While as a general matter when painful motion is present the minimum compensable rating for the joint should be assigned, in this case there is no level of disability that warrants a compensable rating under DC 5230.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016).  Therefore, a compensable rating for painful motion cannot be assigned in this case.  See id; 38 C.F.R. § 4.59.

In addition, no additional increased rating is appropriate under other diagnostic codes for the Veteran's left ring finger disability.  There is no x-ray evidence substantiating an arthritis diagnosis in the service-connected joint, so DC 5003 and 5010 for arthritis are not appropriate.  Although the Veteran believes he may be getting arthritis, the existence of arthritis is a medically complex issue, which is not capable of lay observation.  The most probative evidence is the April 2009 VA examination that included an x-ray that did not show arthritis.

The Board notes the April 2009 VA examiner found deformity and ulnar deviation in the finger; however, he indicated only slightly reduced range of motion.  Thus, under DC 5155 there was no indication of total loss of use of the finger such that the Veteran would be equally served by amputation.

Similarly, the Board has considered DC 5227, for ankylosis.  Under DC 5227, a noncompensable rating is the maximum for the ring finger; however, the Board has considered the Note pertaining to DC 5227, which reflects that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interferences with overall function of the hand.  As noted, the probative evidence of record does not reflect that that the Veteran's left ring finger disability is akin to amputation or that there is resulting limitation of motion of the other digits or interference with overall function of the hand.

In sum, the Board finds that an initial compensation rating is not warranted for the left ring finger disability.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

An initial disability rating in excess of 10 percent for lumbar spine disability is denied.

An initial compensable rating for residuals of a crush injury with deformity of the left ring finger is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


